Case 3:19-cv-00343-JPG-GCS Document 27 Filed 05/12/20 Page 1 of 1 Page ID #2740



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


   SUSAN E. ARNOLD,
   Plaintiff,

   v.                                                         Case No. 19–CV–00343–JPG–GCS

   ANDREW M. SAUL,
   Commissioner of Social Security,
   Defendant.

                                         JUDGMENT

         This matter having come before the Court,

         IT IS HEREBY ORDERED AND ADJUDGED that the Social Security

  Administration’s benefits decision is REVERSED.



  Dated: Monday, May 11, 2020                        MARGARET M. ROBERTIE
                                                     CLERK OF COURT

                                                     s/Tina Gray, Deputy Clerk

  Approved by: s/J. Phil Gilbert
              J. PHIL GILBERT
              UNITED STATES DISTRICT JUDGE
